                                                 Case 3:15-cv-03747-JD Document 531 Filed 01/15/21 Page 1 of 1


  UNITED STATES DISTRICT COURT                                                                         TRANSCRIPT ORDER                                                                       COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                              Please use one form per court reporter.                                                            DUE DATE:
            CANO 435                                                                            CIA counsel please use Form CIA24
             (CANO Rev. 08/2018)
                                                                                              Please read instructions on next page.

1a. CONTACT PERSON FOR THIS ORDER                                               2a. CONTACT PHONE NUMBER                                                 3. CONTACT EMAIL ADDRESS
Suenmy Martinez                                                                  (415) 693-2342                                                            smartinez@cooley.com
1b. ATTORNEY NAME (if different)                                                2b. ATTORNEY PHONE NUMBER                                                3. ATTORNEY EMAIL ADDRESS
 Michael G. Rhodes                                                               (415) 693-2000                                                            rhodesmg@cooley.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                  5. CASE NAME                                                                          6. CASE NUMBER
Cooley LLP
101 California Street, 5th Floor                                                                            In re Facebook Biometric Information Privacy Litigatic                                 3:15-cv-03747
San Francisco, CA 94111
                                                                                                          8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)-+ 0 FTR                                       0 APPEAL           0 CRIMINAL          0 In forma pauperis (NOTE: Court order for transcripts must be attached)

Belle Ball                                                                                                 0 NON-APPEAL       � CIVIL            CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:




                                                                                                     I I I I                                                       I I I                                      I I
                                                                                         b.       SELECT FORMAT(S) (NOTE: ECF access is included
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                             c.    DELIVERY TYPE ( Choose one per line)
                                                                                                  with purchase of PDF, text, paper or condensed.)

      DATE           JUDGE            TYPE                    PORTION                       PDF         TEXT/ASCII    PAPER    CONDENSED   ECF ACCESS   ORDINARY   14-Day   EXPEDITED    3-DAY     DAILY      HOURLY     REALTIME




                                                                                              •
                                                 If requesting less than full hearing,    (email)         (email)                (email)      (web)     (30-day)             (7-day)             (Next day)    (2 hrs)
                     (initials)    (e.g. CMC)   specify portion (e.g, witness or time)

                                    Motion
01/14/2021             JD
                                    Hearing
                                                      Full Hearing                                         0           0          0           0           0         0         0           0         t)          0          0
                                                                                              0            0           0          0           0           0         0         0           0         0           0          0
                                                                                              0            0           0          0           0           0         0         0           0         0           0          0
                                                                                              0            0           0          0           0           0         0         0           0         0           0          0
                                                                                              0            0           0          0           0           0         0         0           0         0           0          0
                                                                                              0            0           0          0           0           0         0         0           0         0           0          0
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                          12. DATE
11· SIGNATURE
                 /s/ Michael G. Rhodes                                                                                                                                         01/15/2021


         Clear Form                                                                                                                                                                      Save as new PDF
